                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:19-cv-253-FDW

CHARLES EVERETTE HINTON,             )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                                 ORDER
W. ROBERT BELL,                      )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER is before the Court on its June 3, 2019 Notice of Deficiency and its July

29, 2019, Order requiring Plaintiff to notify the Court of his present address and comply with the

Notice of Deficiency. (Doc. Nos. 2, 5). The Court warned Plaintiff that failing to comply with

these Orders would result in this case’s dismissal without prejudice. (Doc. Nos. 2, 5). Plaintiff has

failed to file an application to proceed in forma pauperis, pay the filing fee, or notify the Court of

his current address, and the time to do so has expired. This action will be dismissed without

prejudice for failing to comply with Court Orders.

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for Plaintiff’s failure to comply with this

           Court’s Orders dated June 3, 2019 and July 29, 2019.

       (2) The Clerk of this Court is directed to terminate this action.


                                                   Signed: August 13, 2019




                                                  1
